Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) made and entered into as of November 15,
2004, by and between KNOBIAS, INC. (the “Company”), a Delaware corporation, and
Greg Ballard (the “Executive”);

 

WHEREAS, the Executive is currently serving as Chief Operating Officer of the
Company;

 

WHEREAS, the Company desires to secure the continued employment of the Executive
as Chief Operating Officer in accordance herewith and the Executive is willing
to commit himself to be employed by the Company on the terms and conditions
herein set forth and thus to forego opportunities elsewhere; and

 

WHEREAS, the parties desire to enter into this Agreement, as of the Effective
Date (as defined below), setting forth the terms and conditions for the
employment relationship of the Executive with the Company during the Employment
Period (as defined below);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:

 

1. Employment and Term.

 

(a) Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement during the Employment Period (as defined below).

 

(b) Term. The term of the Executive’s employment under this Agreement shall
commence on the date hereof (the “Effective Date”) and shall continue until the
third anniversary of the Effective Date (such term being referred to hereinafter
as the “Employment Period”); provided, however, that commencing on the second
anniversary of the Effective Date (and each anniversary of the Effective Date
thereafter) the Employment Period shall automatically be extended for one
additional year, unless, 90 days prior to such date, the Company or the
Executive shall give written notice to the other party that it or he, as the
case may be, does not wish to so extend this Agreement.

 

2. Duties and Powers of Executive.

 

(a) Position. During the Employment Period, the Executive shall serve as Chief
Operating Officer of the Company with such authority, duties and
responsibilities with respect to such position as set forth in subsection (b)
hereof.

 

Page 23 of 47



--------------------------------------------------------------------------------

(b) Duties. The Executive shall perform such reasonable duties as may be
delineated in the Company’s By-laws, as the same may be amended from time to
time, or as may be determined by the Board of Directors of the Company (the
“Board”) from time to time. In such capacity, the Executive shall report
directly to the Board.

 

. (c) Attention. Except as provided below, during the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote full attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive under this
Agreement, use the Executive’s best efforts to carry out such responsibilities
faithfully and efficiently. The Executive shall be entitled to fulfill his
duties under this Agreement from the Company’s offices in Ridgeland,
Mississippi, or such other location as shall be the Company’s principal
executive office. It shall not be considered a violation of the foregoing for
the Executive to serve on corporate, industry, civic or charitable boards or
committees, as long as such activities do not interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement.

 

3. Compensation.

 

(a) Base Salary. During the Employment Period, the Executive’s annual base
salary (“Annual Base Salary”) shall be payable in accordance with the Company’s
general payroll practices. The Executive’s Annual Base Salary shall be at least
$175,000. The Executive’s Annual Base Salary (as increased from time to time)
may not be decreased during the Employment Period. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation of the Company
under this Agreement.

 

(b) Initial Bonus. Upon the Effective Date the Executive shall be paid a bonus
of $50,000 in recognition of his past services rendered to the Company.

 

(c) Annual Bonus. During the Employment Period, the Executive shall participate
in the Company’s annual bonus plans and shall be awarded bonuses thereunder that
provide him, on a year-by-year basis, an annual bonus (the “Annual Bonus”). The
Company’s annual bonus plans shall, as necessary, be amended to provide that
Executive may earn an Annual Bonus of up to one-half (½) his Annual Base Salary.

 

(d) Existing Options. All of the Executive’s existing options, if any, to
purchase shares of the Company’s common stock shall remain outstanding and shall
be exercisable as originally granted.

 

(e) Retirement and Welfare Benefit Plans. During the Employment Period, the
Executive shall be eligible to participate in all savings, retirement and
welfare plans, practices, policies and programs applicable generally to
employees and/or senior executive officers of the Company.

 

Page 24 of 47



--------------------------------------------------------------------------------

(f) Expenses. The Company shall reimburse the Executive for all expenses,
including those for travel and entertainment, properly incurred by him in the
performance of his duties hereunder in accordance with policies established from
time to time by the Company.

 

(g) Fringe Benefits and Perquisites. During the Employment Period, the Executive
shall be entitled to receive fringe benefits and perquisites in accordance with
the plans, practices, programs and policies of the Company from time to time in
effect, commensurate with his position.

 

4. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate upon the
Executive’s death or, at the election of the Board of Directors of the Company
(“Board”) or the Executive, by reason of Disability (as defined below) during
the Employment Period; provided, however, that the Board may not terminate the
Executive’s employment hereunder by reason of Disability unless at the time of
such termination there is no reasonable expectation that the Executive will
return to work within the next one hundred eighty (180) day period. For purposes
of this Agreement, disability (“Disability”) shall have the same meaning as set
forth in the current insurance policy providing long-term disability coverage,
if any, or its successor. If there is no such policy in existence at the time of
the determination of Disability, then the definition used by the United States
Social Security Administration shall be used to define Disability under this
Agreement.

 

(b) By the Company for Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause (as defined below). For
purposes of this Agreement, “Cause” shall mean (i) the Executive’s gross
negligence in the performance or intentional nonperformance (continuing for ten
days after receipt of written notice of need to cure) of any of the Executive’s
material duties hereunder (other than such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 4(d)) or (ii) the Executive’s
commission of one or more acts of moral turpitude that constitutes a felony,
which have or result in an adverse effect on the Company, monetarily or
otherwise or one or more significant acts of dishonesty, fraud or misconduct
with respect to the business or affairs of the Company which materially and
adversely affects the operations or reputation of the Company. The determination
of whether Cause exists must be made by a resolution that is passed upon the
affirmative vote of at least two-thirds (2/3) of the membership of the Board.

 

(c) By the Company without Cause. Notwithstanding any other provision of this
Agreement, the Company may terminate the Executive’s employment other than by a
termination for Cause during the Employment Period, but only upon the
affirmative vote of at least two-thirds (2/3) of the membership of the Board.

 

Page 25 of 47



--------------------------------------------------------------------------------

(d) By the Executive for Good Reason. The Executive may terminate his employment
during the Employment Period for Good Reason (as defined below). For purposes of
this Agreement, “Good Reason” shall mean the occurrence without the written
consent of the Executive of any one of the following acts by the Company, or
failures by the Company to act, unless such act or failure to act is corrected
prior to the Date of Termination (as defined below) specified in the Notice of
Termination (as defined below) given in respect thereof:

 

(i) an adverse change in the Executive’s title, authority, duties,
responsibilities or reporting lines as specified in Sections 2(a) and 2(b) of
this Agreement;

 

(ii) a reduction by the Company in the Executive’s Annual Base Salary below the
amounts set forth in Section 3(a) above;

 

(iii) any failure by the Company to continue in effect any benefit plan or
arrangement in which the Executive participates, at any time, during the
Employment Period (including, without limitation, any tax-qualified and
supplemental retirement plans, deferred compensation plans, group life insurance
plan, and medical, dental, accident and disability plans or any other plans
providing the Executive with similar benefits (herein referred to as “Benefit
Plans”)) without replacing such Benefit Plan with a plan providing for
substantially similar benefits or the taking of any action by the Company that
would adversely affect the Executive’s participation in any Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive;

 

(iv) any failure by the Company to continue in effect any incentive plan or
arrangement, as amended and supplemented, in which the Executive is
participating from time to time without replacing such incentive plan with a
plan providing for substantially similar benefits, or the taking of any action
by the Company that would adversely affect the Executive’s opportunity to
participate in any such plan or reduce the Executive’s ability to obtain
benefits under any such plan, expressed as a percentage of Annual Base Salary,
in any fiscal year as compared to the immediately preceding fiscal year;

 

(v) any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company without replacing such plan with a plan
providing for substantially similar benefits or the taking of any action by the
Company that would adversely affect the Executive’s opportunity to participate
in or materially reduce the Executive’s ability to obtain benefits under any
such plan;

 

(vi) any failure by the Company to provide the Executive with the number of paid
vacation days to which he is entitled under the Company’s vacation policies as
in effect from time to time;

 

(vii) the relocation of the Company’s principal executive offices to a location
outside of Ridgeland, Mississippi, unless the Company’s principal executive
offices are relocated outside of Ridgeland, Mississippi, for a valid business
reason. In the event the

 

Page 26 of 47



--------------------------------------------------------------------------------

Company’s principal executive offices are so relocated, the Company will, at the
option of the Executive, either (A) provide an apartment for the Executive in
the new location and will reimburse the Executive for his reasonable costs in
commuting from Ridgeland, Mississippi, to such new location or (B) allow the
Executive to work out of the Company’s Ridgeland, Mississippi, offices. If the
Company does not provide the Executive with such option, any such relocation
shall constitute Good Reason;

 

(viii) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits or to pay to the Executive any
portion of an installment of deferred compensation under any deferred
compensation program of the Company within thirty (30) days of the date such
compensation is due;

 

(ix) any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4(f); for purposes of this Agreement, no such purported termination
shall be effective;

 

(x) the failure of the Company to obtain a satisfactory agreement from any
successor of the Company requiring such successor to assume and agree to perform
the Company’s obligations under this Agreement, as contemplated in Section
14(c); or

 

(xi) the failure by the Company to comply with any material provision of this
Agreement.

 

(e) Determination of Good Reason Upon a Change in Control. Following a Change in
Control (as defined in Exhibit A hereto), the Executive’s determination that an
act or failure to act constitutes Good Reason shall be presumed to be valid
unless such determination is deemed to be unreasonable by an arbitrator. The
Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.
The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

 

(f) Notice of Termination. During the Employment Period, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 15(b). For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon, if any, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. Further, a Notice of Termination for Cause is required to include a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds (2/3) of the entire membership of the Board at a meeting of the Board
that was called and held no more than ninety (90) days after the date the Board
had knowledge of the most recent act or omission giving rise to such breach for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the

 

Page 27 of 47



--------------------------------------------------------------------------------

Board and, if possible, to cure the breach that was the basis for the Notice of
Termination for Cause) finding that, in the good faith opinion of the Board, the
Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause, and specifying the particulars thereof in detail. Unless
the Board determines otherwise, a Notice of Termination by the Executive
alleging a termination for Good Reason must be made within thirty (30) days of
the act or failure to act that the Executive alleges to constitute Good Reason.

 

(g) Date of Termination. “Date of Termination” with respect to any purported
termination of the Executive’s employment during the Employment Period, shall
mean the date specified in the Notice of Termination (which, in the case of a
termination by the Company, for reasons other than Cause, shall not be less than
thirty days and, in the case of a termination by the Executive, shall not be
less than thirty (30) days nor more than sixty (60) days, from the date such
Notice of Termination is given).

 

5. Obligations of the Company Upon Termination.

 

(a) Termination other than for Cause, Death or Disability. During the Employment
Period, if the Company shall terminate the Executive’s employment (other than
for Cause, death or Disability) or the Executive shall terminate his employment
for Good Reason (termination in any such case being referred to as
“Termination”) the Company shall pay to the Executive the amounts, and provide
the Executive with the benefits, described in this Section 5 (hereinafter
referred to as the “Severance Payments”). The amounts specified in this Section
5(a) shall be paid within thirty (30) days after the Date of Termination. Such
payments shall be in addition to those rights and benefits to which the
Executive may be entitled under the relevant Company employee benefit plans or
programs.

 

(i) Lump Sum Payment. The Company shall pay to the Executive a lump sum cash
payment of $100,000.00.

 

(ii) Accrued Obligations. The Company shall pay the Executive a lump sum amount
in cash equal to the sum of (A) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (B) an amount equal to
any Annual Bonus earned with respect to fiscal years ended prior to the year
that includes the Date of Termination to the extent not theretofore paid and (C)
an amount equal to the target amount payable under any Annual Bonus for the
fiscal year that includes the Date of Termination or, if greater, the average of
the three years’ highest gross bonus awards, not necessarily consecutive, paid
by the Company to the Executive in the five years preceding the year of
Termination multiplied by a fraction the numerator of which shall be the number
of days from the beginning of such fiscal year to and including the Date of
Termination and the denominator of which shall be 365, in each case to the
extent not theretofore paid. (The amounts specified in clauses (A), (B) and (C)
shall be hereinafter referred to as the “Accrued Obligations.”)

 

Page 28 of 47



--------------------------------------------------------------------------------

(iii) Continuation of Welfare Benefits. For three years following the Date of
Termination, the Company shall provide or arrange to provide the Executive and
his dependants with life, disability, accident and health insurance benefits
substantially similar to those provided to similarly situated senior executive
officers of the Company during such period, with the Executive charged a monthly
premium(s) for such coverage(s) that does not exceed the premium(s) charged to a
similarly situated senior executive officers of the Company for such
coverage(s); provided, however, the Executive must elect continuation coverage
under such group health plans in accordance with COBRA, effective as of the Date
of Termination; provided, further, benefits otherwise receivable by the
Executive pursuant to this Section 5(a)(iii) shall be reduced to the extent
other comparable benefits are actually received by the Executive and his
dependants during the three-year period following the Date of Termination, and
any such benefits actually received by the Executive or his dependants shall be
reported to the Company.

 

(b) Failure of the Company to Renew the Agreement. Subject to the provisions of
Section 7 of this Agreement, in the event that the Company notifies the
Executive that it does not intend to extend the Employment Period, as
contemplated in Section 1(b), the Executive shall be entitled to receive all of
the Severance Payments described in Section 5(a) above, except that the period
of continuation of welfare benefits in Section 5(a)(iii) shall be for two years
instead of three. Such payments shall be in addition to those rights and
benefits to which the Executive may be entitled under the relevant Company
employee benefit plans or programs.

 

(c) Termination by the Company for Cause or by the Executive Other than for Good
Reason. Subject to the provisions of Section 7 of this Agreement, if the
Executive’s employment shall be terminated for Cause during the Employment
Period, or if the Executive terminates employment during the Employment Period
other than for Good Reason, the Company shall have no further obligations to the
Executive under this Agreement other than the Accrued Obligations and deferred
compensation and such rights and benefits to which the Executive may be entitled
under the relevant Company employee benefit plans or programs. The Company
hereby agrees to provide the Executive with an additional 180-day period
following the Date of Termination in which to exercise any options that were
vested as of his Date of Termination. Such 180-day period shall be extended by a
number of days equal to the number of days in any “blackout” periods, if any,
imposed by the Company during which such options are unexercisable.

 

(d) Termination due to Death and Disability. If the Executive’s employment shall
terminate by reason of death or Disability, the Company shall pay the Executive
or his estate, as the case may be, the Accrued Obligations and deferred
compensation. Such payments shall be in addition to those rights and benefits to
which the Executive or his estate may be entitled under the relevant Company
employee benefit plans or programs.

 

Page 29 of 47



--------------------------------------------------------------------------------

(e) Gross-Up Payment. In the event that any payment or benefit received or to be
received by the Executive (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with (A) the Company or (B) any Person
(as defined in Exhibit “A”) whose actions result in a Change in Control or (C)
any Person affiliated with the Company or such Person) (all such payments and
benefits, including the Severance Payments, being hereinafter called “Total
Payments”) would not be deductible (in whole or in part) by the Company, an
affiliate or Person making such payment or providing such benefit as a result of
Section 280G of the Code, then, the Company shall pay to the Executive such
additional amounts (the “Gross-Up Payment”) such that the net amount retained by
the Executive, after deduction of any excise tax imposed under Section 4999 of
the Code (the “Excise Tax”) on the Total Payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment,
shall be equal to the Total Payments. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the date on which the Gross-Up Payment is calculated for purposes
of this Section 5(e), net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes. In the event
that the Excise Tax is subsequently determined to be less than the amount taken
into account hereunder, the Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income tax imposed on the Gross-Up Payment being repaid by the
Executive to the extent that such repayment results in a reduction in Excise Tax
and/or a federal, state or local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties or additions payable by the Executive with respect
to such excess) at the time that the amount of such excess is finally
determined. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments.

 

6. Indemnification. In the event the Executive is made party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against the
Executive), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify the Executive against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by the Executive in connection
therewith. In the event that both the Executive and the Company are made a party
to the same third-party action, complaint, suit or proceeding, the Company
agrees to engage competent legal representation, and the Executive agrees to use
the same representation, provided that if counsel selected by the Company shall
have a conflict of interest that prevents such counsel from

 

Page 30 of 47



--------------------------------------------------------------------------------

representing the Executive, the Executive may engage separate counsel and the
Company shall pay all attorneys’ fees of such separate counsel. Further, while
the Executive is expected at all times to use his best efforts to faithfully
discharge his duties under this Agreement, the Executive cannot be held liable
to the Company for errors or omissions made in good faith where the Executive
has not exhibited gross, willful and wanton negligence and misconduct or
performed criminal and fraudulent acts which materially damage the business and
the Company.

 

7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, plan,
program, policy or practice provided by the Company and for which the Executive
may qualify (except with respect to any benefit to which the Executive has
waived his rights in writing), nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement entered into after the Effective Date with the Company. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any benefit, plan, policy, practice or program of, or any contract or
agreement entered into with, the Company shall be payable in accordance with
such benefit, plan, policy, practice or program or contract or agreement except
as explicitly modified by this Agreement.

 

8. Full Settlement; Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, provided that nothing herein shall preclude the Company
from separately pursuing recovery from the Executive based on any such claim. In
no event shall the executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts (including amounts for damages
for breach) payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.

 

9. Arbitration. Any dispute or controversy about the validity, interpretation,
effect or alleged violation of this Agreement (an “arbitrable dispute”) must be
submitted to confidential arbitration at the locale of Company’s principal
executive offices. Arbitration shall take place before an experienced employment
arbitrator licensed to practice law in such state and selected in accordance
with the Model Employment Arbitration Procedures of the American Arbitration
Association. Arbitration shall be the exclusive remedy of any arbitrable
dispute. Judgement may be entered on the arbitrator’s award in any court having
jurisdiction. The parties hereby agree that the arbitrator shall be empowered to
enter an equitable decree mandating specific enforcement of the terms of this
Agreement. Should any party to this Agreement pursue any arbitrable dispute by
any method other than arbitration, the other party shall be entitled to recover
from the party initiating the use of such method all damages, costs, expenses
and attorneys’ fees incurred as a result of the use of such method.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
purport to waive or in any way limit the right of any party to seek to enforce
any judgment or decision on an arbitrable dispute in a court of competent
jurisdiction.

 

Page 31 of 47



--------------------------------------------------------------------------------

10. Non-competition Agreement.

 

(a) The Executive recognizes that the willingness of the Company to enter into
this Agreement is based in material part on the Executive’s agreement to the
provisions of this Section 10, and that Executive’s breach of the provisions of
this Section 10 could materially damage the Company and its subsidiaries (the
Company and its subsidiaries are hereinafter collectively referred to as the
“Affiliates” and individually as an “Affiliate”). Therefore, in consideration of
the benefits to be received by Executive as a result of this employment with the
Company, Executive agrees that Executive shall not, for a period of one year
immediately following the Date of Termination, for any reason whatsoever,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person, persons, company, partnership, corporation or business of whatever
nature:

 

(i) contact any customer of any Affiliate or other person for the purpose of
including or attempting to induce such customer or other person to cease doing
business with any Affiliate;

 

(ii) induce or attempt to trade any agent or employee of any Affiliate to
terminate employment with an Affiliate or to commence work with any competitor
of any Affiliate;

 

(iii) call on, solicit, attempt to obtain, accept, or in any way secure business
from any of the customers of any Affiliate for purposes of competing with the
Affiliate in the United States, nor, directly or indirectly, aid or assist any
other person, firm or corporation in the solicitation of such customer for
purposes of competing with the Affiliate in the United States; and

 

(iv) engage, as an officer, director, shareholder, owner, partner, joint
venture, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any business
selling any products or services in direct competition with any Affiliate in the
United States.

 

(b) Because of the difficulty of measuring economic losses to the Affiliates as
a result of a breach of the foregoing covenant and because of the immediate and
irreparable damage that could be caused to the Affiliates for which they would
have no other adequate remedy, the Executive agrees that the foregoing covenant
may be enforced by the Affiliates, or any of them, in the event of breach by
him, by injunctions and restraining orders without the necessity of posting any
bond or other security therefore.

 

(c) The covenants in this Section 10 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that any restrictions set forth in this Section 10 are unreasonable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent which the court deems reasonable, and this Agreement shall
thereby be reformed.

 

Page 32 of 47



--------------------------------------------------------------------------------

(d) Each of the covenants in this Section 10 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Executive against the Company or any Affiliate,
whether predicated on this Agreement or otherwise shall not constitute defense
to the enforcement by the Company or any Affiliate of such covenants.

 

11. Confidentiality.

 

(a) The Executive acknowledges and agrees that all Confidential Information (as
defined below) of the Company and any Affiliate is confidential and a valuable,
special, and unique asset of the Company that gives the Company an advantage
over its actual and potential, current, and future competitors. The Executive
further acknowledges and agrees that the Executive owes the Company and any
Affiliate a fiduciary duty to preserve and to protect all Confidential
Information from unauthorized disclosure or unauthorized use, certain
Confidential Information constitutes “trade secrets” under the laws of the state
of Mississippi; and unauthorized disclosure or unauthorized use of the Company’s
or any Affiliate’s Confidential Information would irreparably injure the Company
and its Affiliates.

 

(b) Both during the term of the Executive’s employment and after the termination
of the Executive’s employment for any reason (including wrongful termination),
the Executive shall hold all Confidential Information in strict confidence, and
shall not use any Confidential Information except for the benefit of the
Company, in accordance with the duties assigned to the Executive. The Executive
shall not at any time (either during or after the term of the Executive’s
employment), disclose any Confidential Information to any person or entity
(except other employees of the Company who have a need to know the information
in connection with the performance of their employment duties), or copy,
reproduce, modify, decompile, or reverse engineer any Confidential Information,
or remove any Confidential Information from the Company’s premises, without the
prior written consent of the Board of Directors of the Company or permit any
other person to do so, except as may otherwise be required by law or legal
process. The Executive shall take reasonable precautions to protect the physical
security of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is stored). This
Agreement applies to all Confidential Information, whether now known or later to
become known to the Executive.

 

(c) Upon the termination of the Executive’s employment with the Company for any
reason, and upon request of the Company at any other time, the Executive shall
promptly surrender and deliver to the Company all documents and other written
material regardless of the form or medium of any nature containing or pertaining
to any Confidential Information and shall not retain any such document or other
material. Within five days of any such request, the Executive shall certify to
the Company in writing that all such materials have been returned.

 

(d) As used in this Agreement, the term “Confidential Information” shall mean
any information or material known to or used by or for the Company or any
Affiliate

 

Page 33 of 47



--------------------------------------------------------------------------------

(whether or not owned or developed by the Company or any Affiliate and whether
or not developed by the Executive) that is not generally known to the public.
Confidential Information includes, without limitation, the following: all trade
secrets of the Company or any Affiliate; all information that the Company or any
Affiliate has marked as confidential or has otherwise described to the Executive
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or any Affiliate’s products, services, prospective
products or services, research, product designs, prices, discounts, costs,
marketing plans, marketing techniques, market studies test data, customers,
customer lists and records, suppliers and contracts; all Company and Affiliate
business records and plans; all Company and Affiliate personnel files; all
financial information of or concerning the Company or any Affiliate; all
information relating to operating system software, applications software,
software and system methodology, hardware platforms, technical information,
inventions, computer programs and listings, source codes, object codes,
copyrights, patents, trademarks, service marks, and other intellectual property;
all technical specifications; any proprietary information belonging to the
Company or any Affiliate; all computer hardware or software manuals; all
training or instruction manuals; all data and all computer system passwords and
user codes.

 

12. Cooperation of the Executive. During and after the Executive’s employment
with the Company, the Executive shall reasonably cooperate with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company and in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for all reasonable costs and expenses
incurred in connection with his performance under this Section 12, including,
without limitation, all reasonable attorneys’ fees and costs.

 

13. Legal Fees. Subject to Section 9 and Section 12, the Company shall pay to
the Executive all legal fees and expenses (including, without limitation, fees
and expenses in connection with any arbitration) incurred by the Executive in
disputing in good faith any issue arising under this Agreement relating to the
Termination of the Executive’s employment or in seeking in good faith to obtain
or enforce any benefit or right provided by this Agreement. Notwithstanding the
foregoing, in the event that any arbitrator or court determines that the legal
fees incurred by the Executive are not payable by the Company, the Company shall
not be obligated with respect thereto.

 

14. Successors.

 

(a) Assignment by Executive. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representative.

 

Page 34 of 47



--------------------------------------------------------------------------------

(b) Successors and Assigns of Company. This Agreement shall inure to the benefit
of and be binding upon the Company, its successors and assigns.

 

(c) Assumption. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its businesses and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

15. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Mississippi, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged, except by an
agreement in writing signed by the party against whom enforcement of such
amendment, modification, repeal, waiver, extension or discharge is being sought.
No person, other than pursuant to a resolution of the Board or a committee
thereof, shall have authority on behalf of the Company to agree to amend,
modify, repeal, waive, extend or discharge any provision of this Agreement or
anything in reference thereto.

 

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed, in either
case, to the Company’s headquarters or to such other address as either party
shall have furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.

 

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d) Taxes. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right that the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 4 of this Agreement, or
the right of the Company to terminate the Executive’s employment for Cause
pursuant to Section 4 of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

Page 35 of 47



--------------------------------------------------------------------------------

(f) Entire Agreement. This instrument contains the entire agreement of the
Executive, the Company or any predecessor or subsidiary thereof, with respect to
the subject matter hereof, and all promises, representations, understandings,
arrangements and prior agreements are merged herein and superseded hereby.

 

* * * * *

 

IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Company have caused this Agreement to be executed as of
the day and year first above written.

 

KNOBIAS, INC. By:  

/s/ E. Key Ramsey

--------------------------------------------------------------------------------

Name:   E. Key Ramsey Title:   President EXECUTIVE

/s/ Greg Ballard

--------------------------------------------------------------------------------

Greg Ballard

 

Page 36 of 47



--------------------------------------------------------------------------------

EXHIBIT A

 

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events from and after the Effective Date:

 

(i) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing forty percent (40%) or more of the combined voting
power of the Company’s then outstanding securities; or

 

(ii) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, without limitation, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least sixty percent (60%) of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing sixty percent (60%)
or more of the combined voting power of the Company’s then outstanding
securities; or

 

Page 37 of 47



--------------------------------------------------------------------------------

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (i)
the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company, or (v) a person or group as used in
Rule 13d-l(b) under the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

Notwithstanding the foregoing, any event or transaction which would otherwise
constitute a Change in Control (a “Transaction”) shall not constitute a Change
in Control for purposes of this Agreement if, in connection with the
Transaction, the Executive participates as an equity investor in the acquiring
entity or any of its affiliates (the “Acquiror”). For purposes of the preceding
sentence, the Executive shall not be deemed to have participated as an equity
investor in the Acquiror by virtue of (i) obtaining beneficial ownership of any
equity interest in the Acquiror as a result of the grant to the Executive of an
incentive compensation award under one or more incentive plans of the Acquiror
(including, without limitation, the conversion in connection with the
Transaction of incentive compensation awards of the Company into incentive
compensation awards of the Acquiror), on terms and conditions substantially
equivalent to those applicable to other executives of the Company immediately
prior to the Transaction, after taking into account normal differences
attributable to job responsibilities, title and the like, (ii) obtaining
beneficial ownership of any equity interest in the Acquiror on terms and
conditions substantially equivalent to those obtained in the Transaction by all
other shareholders of the Company, or (iii) obtaining beneficial ownership of
any equity interest in the Acquiror in a manner unrelated to a Transaction.

 

Page 38 of 47